Per Curiam.

The declaration does not state a consideration for the promise. The defendant, as administrator, promises to pay a debt in the right of others. The note states, that the value received was by third persons, and there is no consideration or inducement for the promise. The writing r> pels any presumption of consideration from the words “ value receivedbecause it admits that the value was received by “ John Bregan, and his heirs,” and the defendant signs as administrator. The case of Rann v. Hughes (7 Term Rep. 350. note. 7 Bro. C. C. 550.) is in point. Judgment must be for the defendant.